Citation Nr: 1730478	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  13-24 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased rating for the Veteran's major depressive disorder (MDD) rated as 50 percent disabling prior to September 10, 2010, and 70 percent disabling thereafter.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1987 to July 1987 and January 1991 and June 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 1998 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  During the pendency of the appeal, in a September 2014 rating decision, followed by a September 2014 statement of the case (SSOC), the RO granted an increased rating of 50 percent for the service-connected MDD, effective September 19, 1995.  As this increase did not satisfy the appeal in full, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  For clarification purposes, the Board notes the initial claim for service connection for a psychiatric disorder was denied in the June 1998.  The Veteran subsequently filed a claim to reopen; at that time, the RO obtained service treatment records for the Veteran that were not available at the time of the 1995 claim and 1998 rating decision.  Hence, the 1995 claim must be reconsidered.  38 C.F.R. § 3.156(c).

The Veteran testified before the undersigned Veterans Law Judge in a video conference hearing in March 2017; a transcript of the hearing is of record.

Additionally, TDIU is an element of the Veteran's increased rating claim because unemployability has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, the issue is included in the present appeal, as reflected on the title page of this decision.

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

The evidence is at least evenly balanced as to whether the symptoms and overall impairment caused by the Veteran's MDD have more nearly approximated occupational and social impairment with deficiencies in most areas prior to September 10, 2010, but it has not more nearly approximated total occupational and social impairment at any time during the appeal period.


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a rating of 70 percent prior to September 10, 2010, for MDD, have been met; the criteria for a rating higher than 70 percent for MDD have not been met at any time during the appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.3, 4.7, 4.130; Diagnostic Code 9411 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A.   	 § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. 

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran's service-connected MDD is currently rated as 50 percent disabling prior to September 20, 2010, and as 70 percent disabling from September 10, 2010, under the criteria found under the General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130, Diagnostic Code (DC) 9434.

Under that Formula, a 70 percent rating is warranted where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking or mood, due to such symptoms as: Suicidal ideations; obsessional rituals that interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 


The symptoms listed at 38 C.F.R. § 4.130 are not an exclusive or exhaustive list of symptomatology which may be considered for a higher rating claim.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) has emphasized that the list of symptoms under a given rating is a nonexhaustive list, as indicated by the words "such as" that precede each list of symptoms.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 115 (Fed. Cir. 2013).  In Vazquez-Claudio, the Federal Circuit held that a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage or others of similar severity, frequency, and duration.  Id. at 118.  Other language in the decision indicates that the phrase "others of similar severity, frequency, and duration," can be thought of as symptoms of like kind to those listed in the regulation for a given disability rating.  Id. at 116. 

A July 1995 VA treatment record shows the Veteran was well groomed.  Her posture, psychomotor skills and speech were normal.  However, her mood was dysphoric.  Her orientation, judgment, memory, intellectual functioning thought content and flow were all adequate.  The examiner stated the Veteran presented with symptoms of sadness, crying spells, dyssomnia, excessive appetite, weight gain of 60 pounds, poor concentration, social isolation and hopelessness.  There was no evidence of suicidal ideations.  A diagnosis of major depression with a rule out of dysthymia was given.  

During a December 1995 VA examination, the Veteran reported that she was married for four years and separated for four years.  She reported having worked in social work for six months and was later fired for arguments with her boss and crying spells.  The Veteran stated that she stayed in bed all the time.  She also reported a significant weight gain, sadness, crying spells and lethargy.  The Veteran had a diagnosis of major depression, recurrent, severe.  The Veteran reported that she lived alone.  She took Prozac.  She complained of being sad all of the time.  She was tired all of the time and afraid to drive a car.  During the exam she was well oriented with a despondent affect.  Her cognitive functions and memory were intact.  She did not suffer from paranoia or hallucinations.  The examiner diagnosed atypical depression with phobic and passive aggressive traits noted.  The Veteran reported that she was looking for a new job.  Her prognosis was guarded. 

In a September 1996 statement by the Veteran's mother, she expressed that the Veteran displayed numerous characteristic changes since she returned home from service.  The Veteran's mother continued to state that the Veteran "gained a tremendous amount of weight to the point that she cannot function as before.  She has become very unsociable with the family and friends as well.  She has also become very emotional.  I have witnessed many crying spells and talk of helplessness.  Due to her emotional state, she lacks energy and tends to sleep a lot.  She also acquired the habit of smoking, which she did not have before."  The Veteran's mother also reported that the Veteran was divorced, which added more stress and problems in her household with her children.

In an October 1996 statement by the Veteran's son, he stated that the Veteran cried and was tired all the time.  He expressed that the Veteran did not like to do anything but lay on the couch all day, did not want to go anywhere or have anyone see her, and she was also scared to drive.  

In an October 1996 statement by the Veteran's sister, B. P., she expressed that upon returning home from service, the Veteran was a completely different person.  She observed that she gained a large amount of weight.  She also stated that the Veteran never missed any family gatherings or parties but stopped going to any events and completely lost touch with all of her friends and most of her family.  The Veteran used to be involved in community work and her child's school functions, but no longer attend anything at her son's school.  The Veteran's sister expressed that the Veteran spent most of her time depressed and crying.  

Upon VA treatment in February 1997, the Veteran brought an album of photos from the military, her wedding, and of her children.  She wanted to show how she used to look before her weight gain and was ashamed to be seen by friends and family.  She spoke about her children and that her 16 year old son lived with her and had regular contact with his remarried father.  Her son attended Purdue University, but she had never visited him at school.  She wanted to recover from depression to be more active with both of her sons.  The social worker wrote that it was noteworthy that the Veteran was a single parent at age 16.  The Veteran expressed that she did not know who she was and that she had anxiety with driving a car and feeling safe in the community.  She was observed to be dysphoric and not suicidal.  The Veteran was very isolative and her sister described her as a hermit.

A September 1999 VA treatment record shows that the Veteran reported her problems started when she was feeling overwhelmed at work.  She was lifting 50 pound boxes eight hours a night.  She was feeling increased stress because she felt that she was not trained well enough to do the job.  She recently hurt her back and as a result moved to another job.  She was hopeful that with the recent job change her stress would diminish.  She denied depression, felt sick, and had no energy.  She was "just stressed out."

A later September 1999 VA treatment record reflects that the Veteran arrived on time for a 45 minute individual therapy session.  Her mood was rated a four out of ten.  She had suicidal ideation without suicidal intent.  She thought about how much easier it would be if she were dead versus having to deal with financial, housing, vocational, and health problems.  However, she denied any intention or plan to harm herself and cited the major protective factor as her relationship with her granddaughter.  The Veteran felt overwhelmed following a visit with her primary care physician.  Finding out about diabetes mellitus, hypertension, and high cholesterol as well as possible cysts had been concerning to her.  She cited concerns about the cysts in particular and her fears of possibly needing a hysterectomy.  She socialized with other veterans without anxiety which was "a remarkable experience given how socially isolated [was]."  In addition to health and financial concerns, the Veteran was served an eviction notice.  The clinical psychologist further noted that "the Veteran did have some areas of success.  She has been going on walks more regularly and found a routine time.  She has even tried out a different walking route and snapped some photos, which shows some creativity in this endeavor."  The Veteran was also looking forward to a three day visit from her granddaughter.  She also found free events to attend.

A February 2001 VA treatment record reflects that the Veteran presented with a three month history of decreased energy, mood, sleep disturbance, and increased stress since having problems at her job at Motorola.  She reported that she was "depressed because of work."  Until work problems began, she said she was "fine."  She denied any homicidal or suicidal ideations, audiovisual hallucinations, paranoia, or delusions.  The Veteran was assigned a GAF score of 65.

A May 2001 VA treatment record shows that the Veteran arrived promptly for her session and was active and engaged throughout.  She had been quite distressed over her mother's stroke for which she felt responsible.  She was also having a great deal of difficulty in her work environment.  She was tearful but there were few other significant signs of depression and no suicidal or homicidal ideation.

A July 2001 VA treatment record reflects that the Veteran's MDD was in remission, but partial relapse occurred on account of current stressors such as facing eviction and financial stress.  

A November 2001 VA treatment record shows that the Veteran was living in a shelter and continuing to do well and even organizing her finances better.  She was doing well and better at work despite the certainty that she would be losing her job from October to March as the Motorola plant was moving to Mexico.  She did not have any suicidal or homicidal intent or ideation.  There was "even less guilt over what happened to her mother and her perception of having allowed herself to fall into the present circumstances of her life."  She still had not reconciled with her son after she was asked to leave their home.  Work was stressful due to the certainty that she would be laid off.  However, she continued to be very successful at work with full concentration and attentive to her abilities to her work.  She did not have relative anhedonia or crying despite spending Thanksgiving without family.  The Veteran appeared to have lost a little more weight while maintaining good nutritional balance.  Her anxiety was controlled.  Her mood and affect were euthymic.  She made good eye contact and was very well groomed.  Her thought process was logical and sequential.  Judgment and insight were good.

An October 2004 VA treatment record shows the Veteran had a history of and complaints of depression.  She stopped taking mediation about two to three years because she felt fine and did not think she needed it.  Before taking antidepressants, she was living in a shelter for six weeks and this had a negative effect on her mood.  Lately, she had been having problems doing anything except for work.  Every little thing that went wrong made her cry.  Most recently, she had been having problems sleeping and admitted to an increased appetite and poor energy level.  She denied feeling helpless or hopeless.  She denied suicidal or homicidal ideation.  She denied being a chronic worrier; however, she found lately that she had been getting more anxious before going to work.  She denied sudden attacks of anxiety.  The Veteran further denied and audio or visual hallucinations or delusions and also denied drastic mood swings.  She was last seen two to three years ago for depression.  The Veteran was working at Motorola for seven years.  The Veteran was assigned a GAF score of 50.  She was advised to be more consistent with her psychiatric appointments and to not only come back when she became severely depressed.

A March 2006 VA treatment record indicates the Veteran's reports of having no changes in her feelings of depression, including issues with sleep, anhedonia and energy.  She reported that she worked night shifts and was always tired.  She denied issues with concentration or appetite.  She denied feelings of worthlessness, hopelessness, and helplessness.  She denied suicidal or homicidal ideation and also denied delusions.  The Veteran denied a worsening of anxiety or panic attacks.  She reported medication compliance.  She was diagnosed with dysthymic disorder and shift work sleep disorder.  The Veteran was assigned a GAF score of 60.

A May 2007 VA treatment record reflects the Veteran presented with a history of MDD and anxiety with panic, with the examiner noting she had good results prior to when she stopped coming to appointments and stopped her medications four months ago.  She presented with worsening of symptoms of depression, sleeping four to five hours per night, an okay appetite, increased depressed mood, decreased energy, and anhedonia.  She related this to finding out that she would be losing her job at Motorola in two weeks.  She stated that since finding this out, she had an increase in panic attacks and felt worried about her situation, especially as she recently bought a car prior to learning she would be losing her job.  She denied any suicidal or homicidal ideation, intent or plan to harm herself or others.  She denied a history of mania or psychosis and reported that her medication was helpful and well tolerated.  She was interested in restarting treatment.  Her mood was depressed, affect was euthymic with fair range, and her thought process was linear.  She did not elicit any audio or visual hallucinations or delusions.  The Veteran was diagnosed with MDD recurrent and anxiety disorder not otherwise specified (NOS).  She was assigned a GAF score of 55.

A November 2007 VA treatment record reflects that the Veteran had been compliant with her depression medications and her depressive symptoms were improving, to include better sleep, mood, and motivation.  She had not had panic attacks though she was still very anxious while driving.  She seemed to be handling her father's death well and received support from her sister who was having a greater problem.  The Veteran wanted to go to school to be an X-ray technician.  She received a part-time job at JC Penney and hoped to find a full-time job soon.

An April 2008 VA treatment record shows that the Veteran reported with a history of depression, but denied any psychiatric symptoms at the time.  She stated that when she was in the Manteno homeless program she became depressed and was taking more medication than prescribed.

A June 2008 VA treatment record reflects that the Veteran presented with a history of depression complicated by traumatic social situation and non-compliance with outpatient clinic appointments.  She was living in a domestic violence shelter and had been seeing counselors there.  She denied any suicidal or homicidal ideation and stated that she would tell her counselors right away if those arose in the future.  There was no history of previous suicide attempts.  She was diagnosed with axis I depression, recurrent.

An August 2009 VA treatment record indicates that the Veteran had been on daily medication.  She was sleeping six to seven hours per night with no appetite issues.  She was not hopeless or helpless and denied any thoughts of suicide.  She was currently living in transitional living/homeless shelter.  She smoked five cigarettes per day and did not engage in alcohol or illicit drug use.  The Veteran was obese, casually dressed, and made good eye contact.  She was tearful initially because she was getting upset about the long wait for her appointment but her affect was improved during the appointment.  She was pleasant.  Her mood was "usually good" and her affect was restricted but with full range, reactive.  Thought process was linear and thought content was negative for suicidal/homicidal ideation.  There were no auditory or visual hallucinations and no delusions or paranoia elicited.  Insight and judgment were appropriate and her cognition was intact.

The Veteran was afforded a VA examination in June 2013.  She reported that she remained divorce and was living alone.  She was estranged from one of her sons.  She further reported that since discharge from the military, she worked numerous jobs for short periods of time because of difficulty with bosses and too much leave and absences taken.  The Veteran teared up when discussing military and family incidents that caused her depressive episodes.  The Veteran stated that she had no friends for support.  She had intrusive memories of her military experiences.  The Veteran reported that her medication helps, but that she has a medication hangover the next day.  She spent her days watching television and eating.  She reported having a hard time staying on a diabetic diet and hated to inject herself with insulin.  She admitted being afraid of a lot of things and therefore, did not go outside much and did not drive a car.  She admitted to drinking antifreeze in a suicide attempt two years ago because she was unemployed and homeless and could not see a future.  

Presently, she had no suicidal ideation and lived independently in a subsidized apartment.  She had no delusions or hallucinations and her thought process was logical and sequential.  Her insight and judgment were poor to fair.  Upon examination, the examiner noted she was alert, friendly and oriented to time, place, day and the reason for her visit.  She was casually dressed and neatly groomed.  Her eye contact was good.  Her mood was moderately anxious and her affect was commensurate with her mood.  A diagnosis of MDD was confirmed and the Veteran was assigned a GAF score of 52.  The examiner stated her condition caused occupational and social impairment with reduced reliability and productivity.  There was evidence of symptoms of depressed mood, anxiety, panic attacks that occur weekly or less often, chronic sleep impairment, mild memory loss, impaired judgment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work or a work-like setting and an inability to establish and maintain effective relationships.  The Veteran was considered capable of managing her financial affairs.

During the Veteran's March 2017 Board hearing, she expressed her desire that she be afforded a 70 percent rating for her service-connected MDD throughout the entire period on appeal.

Based on the evidence of record, the Board finds that a uniform 70 percent disability rating for MDD is warranted for the entire appeal period.  As noted above, a 70 percent rating is warranted where there is evidence of occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  The Veteran's disability picture over the appeal period has been inconsistent - at times showing solid improvement and at times showing decline which has been attributed to her intermittent suspension of use of her prescribed medications and various life events.  Nonetheless, when viewed in the light most favorable to the Veteran and when resolving any reasonable benefit of the doubt in favor of the Veteran, the Board finds that the Veteran's psychiatric disability manifests in impairment that more closely approximates occupational and social impairment with deficiencies in most areas throughout the appeal period.  Therefore, the Board finds that a 70 percent rating is warranted for PTSD with MDD for the entire appeal period.

The Board, however, finds the evidence does not support the assignment of a rating higher than 70 percent for PTSD with MDD for any period during this appeal as the Veteran's psychiatric symptoms do not result in total occupational and social impairment.  The Veteran has not been in persistent danger of hurting herself or others, and in fact, has had no legal history or history of violence or assault.  Additionally, the Veteran has not been disoriented to time or place.  Indeed, she has arrived on time to numerous appointments with the VA, and has always been fully oriented and appropriately groomed.  Likewise, she has not experienced memory loss as severe as forgetting the names of close relatives or her own name.  During the June 2013 VA examination, while the examiner observed that the Veteran had mild memory loss, the examiner noted that the Veteran was functioning was within normal limits for memory, attention, and concentration.  The Veteran has not described an inability to perform activities of daily living (ADLs).  She has been able to live independently and manage her finances despite having financial difficulty.  Her thought processes have been logical, sequential, and linear with no signs of hallucinations or delusions.  At no time was any disturbance in thought processes noted and the Veteran's speech was consistently evaluated as normal, logical and goal-oriented throughout multiple appointments.  Importantly, no medical professional who evaluated the Veteran found that her psychiatric symptoms resulted in total occupational or social impairment.  

Thus, in totality, the Veteran's psychiatric disability picture reflects significant impairment, but not total social and occupational impairment.  Accordingly, the Board finds that a rating of 70 percent, but no higher, is warranted for the Veteran's MDD prior to September 10, 2010, and the criteria for a rating higher than 70 percent for MDD have not been met at any time during the appeal period.

The preponderance of the evidence thus reflects that the Veteran had neither the types of symptoms nor overall level of impairment that more nearly approximated the total occupational and social impairment required for a 100 percent rating.  The benefit of the doubt doctrine is therefore not for application in this regard.  38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 4.3, 4.7.



ORDER

Entitlement to a disability rating of 70 percent prior to September 10, 2010, for MDD, is granted, subject to the controlling regulations applicable to the payment of monetary benefits; a rating higher than 70 percent for MDD at any point during the appeal is denied.


REMAND

TDIU

TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent her from obtaining or maintaining all gainful employment for which her education and occupational experience would otherwise qualify her.  38 C.F.R. § 4.16 (2016). 

During the Veteran's June 2013 VA mental disorders examination, she reported that since her discharge from the military, she worked numerous jobs for short periods of time because of difficulty with bosses and too many absences.  This statement appears to attribute her employment difficulties to her psychiatric symptoms.  Thus, TDIU is raised by the record.  It is unclear, however, if the Veteran is currently employed, and the Veteran has not been provided information regarding what is needed to substantiate a TDIU claim.  Thus, remand is warranted for this issue.  

1. Provide the Veteran with VCAA notice for a TDIU claim and attempt to obtain information from her regarding her current employment status.  

2. Adjudicate the issue of entitlement to a TDIU.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


Department of Veterans Affairs


